Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED FINAL ACTION
Status of Claims
	Claims 9 and 10 were previously withdrawn.  Claims 1-5 are original or were previously presented.  Claims 6-8 are currently amended.  Claims 1-10 are pending.  Claims 1-8 have been fully considered.  The examined claims are drawn to an apparatus.
Status of Previous Objections / Rejections
At this juncture, Examiner withdraws the prior 35 USC §112 rejections of claims 6-8, but adds a new 35 USC §112 rejection of claim 8, in view of amendments to the pertinent claims.  Examiner maintains the previous 35 USC §103 rejections.  
Response to Amendment
Except for claims 6-8, which were amended due to clarity issues, Applicant did not amend the claims.  However, Applicant presents arguments concerning the merits of the claims and the propriety of Examiner’s rejections.  Examiner addresses these arguments in the patentability analysis and a separate section below.  

Information Disclosure Statement
	The Examiner has considered the information disclosure statements (IDS) submitted on 09/16/2018, 11/05/2018, 08/17/2020 and 9/22/2020.  Please refer to the signed copy of the PTO-1449 form attached herewith.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim 8 unit of m2/kg is an area per unit weight and does not appear consistent with the recited ‘surface area per unit volume.’  Note that the claim 8 amendment removes ‘per unit weight’ from the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  The inventive entity for a particular application is based on some contribution to at least one of the claims made by each of the named inventors.  MPEP §2137.01.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Teranishi et al. (US20120074061) (of record).
Regarding claims 1-5, Teranishi et al. (Teranishi) discloses a monolithic separation membrane structure 1 (Abstract, [0018], [0054], Figs. 1A-4) comprising: 
a monolithic base having a plurality of filtration cells 4 respectively extending from a first end face 2 to a second end face 3 ([0091]-[0095]), 
32 formed on an inner surface of the filtration cells 4 ([0095], [0098]), and 
a separation membrane 31 formed on an inner surface of the intermediate layer 32 ([0091], [0095], [0097], [0098], [0106]), wherein
an inner diameter of the plurality of respective filtration cells, not including the intermediate layer 32 and the separation membrane 31, is greater than or equal to 1.0 mm to less than or equal to 2.0 mm ([0059], where the diameter of the filtration cells is interpreted as equivalent to an inner diameter of one of the plurality of respective filtration cells not including the intermediate layer and the separation membrane since these structures are not mentioned as part of the inner diameter, and where Teranashi’s ‘preferably 1 to 3 mm’ recitation entirely encompasses the narrower claimed range, which is sufficient to establish at least a prima facie case of obviousness),
a partition wall thickness of a shortest portion of the monolithic base between two adjacent filtration cells of the plurality of filtration cells is greater than or equal to 0.05 mm to less than 0.2 mm ([0060], where this claimed range is fully encompassed by Teranashi’s ‘preferably 1.5 mm or less’ recitation, which implies a range of 0 to 1.5 mm, and thus the claimed range is either anticipated or obvious; Teranashi’s later narrower ‘particularly preferably’ range of 0.2 to 1.5 mm, and the discussion of potential deformation issues when the wall thickness is below 0.2 mm, does not detract from the clear disclosure, or the fact that the broader preference range is already disclosed, since there may be, perhaps later discovered, alternate methods of forming the structure without such deformation). 
Teranishi thus outlines several structural features of the monolithic structure, including 

Therefore, Teranishi discloses or suggests the claimed invention, except for the specific more narrowly defined size ranges, and the thickness of the intermediate layer, including:
            i) an inner diameter of the plurality of respective filtration cells, not including the intermediate layer and the separation membrane, is greater than or equal to 1.0 mm to less than or equal to 2.0 mm,
            ii) a partition wall thickness of a shortest portion of the monolithic base between two adjacent filtration cells of the plurality of filtration cells is greater than or equal to 0.05 mm to less than 0.2 mm, and, a thickness of the intermediate layer is greater than or equal to 20 µm to less than 100 µm.
As implied above, the recited ranges are among the structural features that one can choose by engineering choice based on suitability for the desired purpose, or which one can optimize via routine experimentation.  From Teranishi it is clear that the sizes of the pores, length of the cells and other structures are important to filtration performance ([0096]).  Even if such size ranges are critical, Teranishi is aware that one would choose an optimum size to enhance performance, and thus there is evidence that such structural features and size ranges are result effective variables, although this is not the only requirement for the notion of optimization.  MPEP 2144.05 II B

Concerning the claimed thickness of the intermediate layer, given that the intermediate layer is a structurally significant part of the separation membrane structure and potentially formed of plural kinds of slurry of varying particle diameters, potentially forming plural layers  that are supportive of or intrinsic to the membrane ([0113]), when the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art that intermediate layer thickness is important to the structural integrity and filtration effectiveness of the separation membrane structure, and it would have been obvious to attempt and experiment with varying intermediate layer thicknesses before settling on a suitable, optimized thickness range such as the range recited in the claim.
Additional Disclosures Included: Claim 2: The monolithic base includes a plurality of water collecting cells 25 that respectively extend from the first end face to the second end face and in which both end faces are blocked, 

the plurality of water collecting cells form a plurality of water collecting cell rows respectively including 2 or more water collecting cells aligned along the predetermined direction when the first end face is viewed in plan, and 
greater than or equal to 2 rows and less than or equal to 9 rows of filtration cell rows of the plurality of filtration cell rows are disposed between two rows of the water collecting cell rows of the plurality of water collecting cell rows ([0091], [0092], [0098], [0103], [0136], [0137], Figs. 5, 6A & 6B); Claim 3: The monolithic separation membrane structure according to claim 1, wherein 
the monolithic base includes a plurality of discharge channels that respectively penetrate the plurality of water collecting cell rows, 
the plurality of respective discharge channels includes an opening that opens on an outer peripheral face of the monolithic base, and 
a width of the opening in a peripheral direction about an axial center of the monolithic base is greater than or equal to 10% and less than or equal to 80% of an inner diameter of the water collecting cells ([0006], [0018]-[0021], where width is a design choice based on routine experimentation); Claim 4: In the monolithic separation membrane structure 
a length of the opening in a longitudinal direction of the monolithic base is greater than or equal to 3.3% and less than or equal to 40% of the total length of the monolithic base in a longitudinal direction ([0021], [0022], where the sizes are again an optimization design choice based on routine experimentation); Claim 5: In the monolithic separation membrane structure .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Teranishi et al. (US20120074061), as applied to claim 1 above, in view of Ichikawa et al. (US20050107244) (of record).
Regarding claim 6, Teranishi et al. (Teranishi) discloses the monolithic separation membrane structure according to claim 1, except wherein an isostatic strength of the monolithic separation membrane structure is greater than or equal to 20 MPa.
Ichikawa et al. (Ichikawa) discloses a cell structure 10 having a plurality of cells 2 which are partitioned with partition walls 1 to form a honeycomb and which are flow paths of fluid, an outer wall 5 which encloses the cells 2 and a cavity 3 which pierces in the direction of a central axis P of the structure through a portion including the central axis P or a given axis parallel to the central axis P, where the cell structure further has an inner wall 4 on the inner surface of the cavity 3.  The cell structure having the cavity has an excellent isostatic breaking strength (Abstract, Figs. 1-49).  Ichikawa notes that conventional cell structures have a problem in isostatic breaking strength for holding the structure in a container while securing sufficient endurance reliability and that it has been found that the isostatic breaking strength can be increased by making the cell strong in the direction of break line ([0010], [0013]).  Thus, Ichikawa teaches that isostatic strength is an important feature in filtration cells of the type 
Therefore, in view of Ichikawa, when the claimed invention was effectively filed, it would have been obvious to one of ordinary skill to routinely experiment  to obtain a suitable and effective isostatic strength of the monolithic separation membrane structure, which can include an isostatic strength that is greater than or equal to 20 MPa.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Teranishi et al. (US20120074061), as applied to claim 1 above, in view of Bishop et al. (US20030175496)(of record).
Regarding claims 7 and 8, Teranishi et al. (Teranishi) discloses or suggests the monolithic separation membrane structure according to claim 1, except wherein a surface area per unit volume of the plurality of separation membranes is greater than or equal to 1 m2/L.
	Bishop et al. (Bishop) discloses a reaction-bonded α-alumina filter element. The filter element includes a monolith of porous material having multiple passageways extending from one end face to an opposing end face (Abstract).  Bishop discloses that for certain types of filter such as monoliths, relative surface area such as surface area per unit volume of monolith is important to filtration performance and one can achieve a large relative surface area via efficient design ([0016], [0019], [0022]).
	Thus, when the claim invention was effectively filed, one of ordinary skill in the art would have found it obvious to experiment to achieve a suitable surface area per unit volume or per unit weight to garner effective, efficient and improved filtration results.
Additional Disclosure Included:  Claim 8: In the monolithic separation membrane structure a surface area per unit volume of the plurality of separation membranes is greater than or equal to 0.5 m2/kg (claim 7 analysis).
Response to Arguments
	Applicant’s arguments filed 07-14-2021 have been fully considered.  Examiner has attempted to clarify the rejections and/or obviousness rationale in view of the arguments but the arguments are not persuasive.  
	Applicant states that the Office’s assertion regarding the disclosure in Teranishi is erroneous first because Teranishi discloses that the surface of the intermediate layer 32 is the inner wall of the filtration cell 4, and thus Teranishi fails to teach or suggest (i) the inner diameter of the plurality of respective filtration cells, not including the intermediate layer and the separation membrane, and (ii) a partition wall thickness of the shortest portion of the monolithic base between two adjacent filtration cells, as recited in claim 1.  This argument is unclear.  
	Teranashi in [0095] merely equates the surface or the intermediate layer 32 with the inner wall face of a filtration cell 4.  Clearly, the inner diameter of the plurality of respective filtration cells does not include the intermediate layer and the separation membrane.  This is observable from Fig. 1C.  From that basic observation, it is unclear how Teranashi fails to teach or suggest the two limitations recited in the claim.  Also, the relationship of the thickness of the shortest portion of the monolithic base between two adjacent filtration cells to this observation is unclear.   
	Applicant thereafter states that the Office’s position is incorrect because paragraph [0060] of Teranishi discloses that forming the partition wall between two adjacent cells to have a thickness below 0.2 mm causes deformation during firing, resulting in the filtration cell becoming closed off and thus there would have been no reason for a person of ordinary skill in the art to have formed the partition wall to be less than 0.2 mm.  However, as Examiner explains in the patentability analysis, In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).
	With respect to the thickness of the intermediate layer, Examiner has attempted to clarify the rationale for this rejection.  Applicant states that there is no disclosure in Teranishi that would have served as a starting point for optimization through routine experimentation, but there is no requirement that a reference disclose a range, which is presumably the alleged starting point, before employing the concept of optimization via routine experimentation of a specific feature.  An engineer or designer, for example, will typically seek to optimize most structural features of a filter or membrane to assess suitability for the intended purpose, and to improve or optimize overall effectiveness and efficiency.  This is a basic starting point for optimization, and in the Teranishi reference the intermediate layer is clearly an important structural filtration component.  That is, it is known that the thickness of the intermediate layer will either affect or not affect filtration efficiency and effectiveness because the fluid must pass through that layer.  If it does not, then there is no need to further consider this parameter but at the outset it would be prudent to consider the dimensions of the intermediate layer, much like the specific particle sizes that comprise this layer were considered.
	With respect to the claims, Examiner has attempted to clarify the obviousness rationales.  As such, Examiner believes all claim limitations as well as each of Applicant’s relevant 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required 
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012). 
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HAYDEN BREWSTER/


'No Matter Where You Come from, So Long as You Are a Black Man [Woman], You Are an African' -- Peter Tosh.'No Matter Where You Come from, So Long as You Are a Black Man [Woman], You Are an African' -- Peter Tosh.